    Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 1 of 17 PageID #:186




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

COLONY CAPITAL LLC,                                )
derivatively on behalf of PSYBIO                   )
THERAPEUTICS, INC.,                                )
                                                   )
       Plaintiff,                                  )
                                                   )
       v.                                          )
                                                   )      No. 20 cv 3885
EVAN LEVINE, ROSS CARMEL, ROBERT                   )      Judge Charles R. Norgle, Sr.
NATHAN and CARMEL, MILAZZO                         )
& DICHIARA f/k/a CARMEL, MILAZZO &                 )
FEIL,                                              )
                                                   )
       Defendants.                                 )
                                                   )

                          VERIFIED AMENDED COMPLAINT

       Colony Capital LLC, derivatively on behalf of Psybio Therapeutics, Inc., by and

through its attorneys, Howard L. Teplinsky, Katherine A. Grosh, and Roenan Patt of LEVIN

GINSBURG states the following as its Verified Amended Complaint against Evan Levine,

Ross Carmel, Robert Nathan and Carmel, Milazzo & Feil, LLP, f/k/a Carmel, Milazzo &

DiChiara:

                      ALLEGATIONS COMMON TO ALL COUNTS

       1.      This is an action to redress the systematic oppression and blatant breaches of

fiduciary duty owed to a minority shareholder of a company that he founded by the company’s

other shareholders, officers and directors. Through a series of illegal and improper “meetings”

held under cover of darkness and without Colony Capital LLC’s knowledge or consent, the

Defendants improperly diluted or eliminated Colony Capital LLC’s substantial equity interest in

Psybio Therapeutics, Inc., allegedly terminated its member and manager, Richard Corbin’s
    Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 2 of 17 PageID #:187




(“Corbin”) employment as Chief Financial Officer, and attempted to strip Corbin of his status as

a director.   Defendants’ conduct, including the filing of a frivolous lawsuit unsuccessfully

seeking prior restraint of Corbin’s speech and other temporary and preliminary injunctive relief,

and placing the company’s most important contract in jeopardy, has caused substantial injury to

Psybio Therapeutics, Inc. Defendants’ conduct was motivated by self-dealing and was not

related to any legitimate business purpose.

                                         THE PARTIES

       2.      Plaintiff Colony Capital LLC is a citizen of the State of Illinois, as all of its

members are individuals who reside and are domiciled in the State of Illinois.

       3.      Defendant Ross Carmel is a citizen of the State of New York. On information

and belief, he resides and is domiciled in the State of New York.

       4.      Defendant Robert Nathan is a citizen of the State of New York. On information

and belief, he resides and is domiciled in the State of New York.

       5.      Defendant Carmel, Milazzo & Feil LLP, f/k/a Carmel, Milazzo & DiChiara

(“CMD”) is a partnership. Each of its partners, Ross Carmel, Chris Milazzo, Timothy Feil and

Peter DiChiara are citizens of the State of New York and they reside and are domiciled in the

State of New York.

       6.      Defendant Evan Levine is a citizen of the State of California. Levine resides in

and is domiciled in the State of California.

                                 JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction over the claims asserted herein

pursuant to 28 U.S.C. 1332 in that Plaintiff and Defendants are citizens of different states

and the amount in controversy, exclusive of costs and interest, exceeds $75,000.



                                                2
     Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 3 of 17 PageID #:188




        8.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events giving rise to the claims asserted herein occurred in

this District.

        9.       Plaintiff Colony Capital LLC is the owner of approximately one-third of the

issued shares of PsyBio Therapeutics, Inc. (“PsyBio”), a Delaware corporation. Corbin is a

manager and member of Colony Capital LLC, and was the sole incorporator of PsyBio. At all

relevant times, Corbin was and is a director and an officer of PsyBio.

        10.      PsyBio is in the business of supporting the research and development of medical

uses for psilocybin to treat emotional and mental conditions. Corbin became involved in the

industry in or about February of 2019 when Defendant Evan Levine (“Levine”), Corbin’s then-

former business associate, asked Corbin if he was interested in locating assets through which

they could develop a company. Corbin was charged with locating individuals and universities

that were conducting research in the medical uses of psilocybin and evaluating whether the

researchers would be a good fit through which to develop the business.

        11.      In September of 2019, Corbin identified and contacted Professor Andrew Jones at

the Miami University in Oxford, Ohio (“Miami University”) to determine whether research that

he was performing on the health effects of psilocybin would a be a good platform for PsyBio’s

business.

        12.      Along with Levine, on November 21, 2019, Corbin went to Oxford, Ohio and

personally met with Professor Jones to discuss a possible role for both the university and for him

personally. Levine and Corbin again visited Miami University and Professor Jones on December

18 and December 19, 2019. The purpose of their meeting was to discuss entering into a venture

together which would include the funding of Professor Jones’s research.



                                                3
    Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 4 of 17 PageID #:189




       13.     Although PsyBio had yet to take steps to incorporate, on January 15, 2020, the

law firm of Carmel, Milazzo & Dichiara (“CMD”), through its partner Ross Carmel (”Carmel”),

entered into a “Retainer for Legal Representation” agreement. CMD agreed to represent PsyBio

in connection with the formation and structure of the company, drafting employment agreements

for Levine and Corbin, reviewing a license agreement between PsyBio and Miami University,

preparation of the offering materials for PsyBio’s first two rounds of financing, and all general

corporate matters through the second round of financing. In exchange, CMD, through Mr.

Carmel, received 4% of the company’s common stock. A true and correct copy of the Retainer

Agreement is attached hereto as Exhibit A.

       14.     Following PsyBio’s retention of CMD in exchange for 4% of the company’s

stock, Corbin incorporated PsyBio on January 21, 2020 by filing a Certificate of Incorporation

with the Delaware Secretary of State. Thereafter, on January 31, 2020, as sole incorporator of

PsyBio, Corbin adopted a resolution appointing Levine, attorney Ross Carmel and himself as

initial directors. A true and correct copy of the 1/31/20 Action by Written Consent of the Sole

Incorporator of PsyBio Therapeutics, Inc. is attached hereto as Exhibit B.

       15.     On February 7, 2020, Levine, Carmel and Corbin, as the members of the Board of

Directors, elected the company’s officers. Levine was elected Chief Executive Officer and

President. Corbin was elected Treasurer/Chief Financial Officer and Secretary. Also on that day,

the company authorized the issuance of 60,000,000 shares of stock with a par value $0.001 per

share. The initial shareholders were: a) Levance Prospects LLC, a company controlled by

Levine, holding 10,000,000 shares, and b) Robert S. Nathan holding 10,000,000 shares.

Additionally, 10,000,000 shares were issued to Colony Capital LLC, a company that Corbin

controls and, consistent with the Retainer Agreement, 1,200,000 shares were issued to the



                                                4
    Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 5 of 17 PageID #:190




company’s attorneys, CMD. On February 7, 2020, the company also adopted and ratified its

Bylaws. A true and correct copy of the Action by Unanimous Written Consent with Bylaws

attached is attached hereto as Exhibit C.

       16.     CMD did not draft employment agreements for Corbin or Levine, if at all, until

sometime after May 6, 2020.

       The Letter of Intent with Miami University

       17.     Negotiations with Miami University and Professor Jones culminated in a signed

Letter of Intent dated February 24, 2020. A true and correct copy of the Letter of Intent is

attached hereto as Exhibit D.

       18.     The purpose of the non-binding Letter of Intent was to “summarize the essential

terms and conditions under which” Miami University Professor Jones and PsyBio intended to

work together to advance and expand the university’s research. The Letter of Intent contemplated

that the parties would enter into a sponsored research agreement and exclusive license agreement

to license the provisional patent application for the Methods of Production of Psilocybin and all

intellectual property developed in the pursuit. The Letter of Intent contemplated that Professor

Jones would receive 13% of PsyBio’s stock, as well as an annual research fee and a fee for

serving as Chairman of PsyBio’s “Scientific Advisory Board.” The letter of Intent also

contemplated that Miami University and Professor Jones would split 50% of the company’s net

revenues (4% of sales) representing the royalties the University shared with Dr. Jones. Corbin

believed that under the agreement that he helped negotiate, the company, the university and

Professor Jones would benefit.

       The Company Seeks Investors

       19.     On or about April 27, 2020, Levine sent to Corbin a draft letter outlining the



                                               5
    Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 6 of 17 PageID #:191




terms under which Grandhill Capital, Inc., a private equity firm based in Toronto, Canada, would

become an investor in PsyBio.

         20.      When Corbin received the draft term sheet, he was very upset and believed that if

the company entered into a deal with Grandhill Capital, it would be at great risk of breaching its

agreements with Miami University.

         21.      The deal that Levine was negotiating with Grandhill Capital involved the

following:

    a.         Grandhill would cause PsyBio to acquire a publicly traded “shell” corporation in
               order to take PsyBio public without having to comply with the requirements of
               an IPO;

    b.         Grandhill would loan $500,000 to PsyBio, the proceeds of which would be held
               in escrow by CMD;

    c.         The “shell” company created by Grandhill would effectively receive 12.5% of
               PsyBio’s shares;

    d.         Grandhill would attempt to raise additional equity in the amount of $1.4 million;

    e.         Grandhill would have the right to replace Corbin as CFO with a Vice President
               of Finance, all paid for by PsyBio;

    f.         PsyBio would be required to pay Grandhill monthly rent for an office location in
               Canada despite the fact that it was operating out of the United States;

    g.         PsyBio would be required to issue to Grandhill 10% of the PsyBio’s equity, or
               approximately 4,644,444 shares of common stock, for “nominal consideration”;
               and

    h.         For the opportunity to borrow money from Grandhill, replace Corbin as CFO,
               pay a new CFO, pay rent for space it did not need, and give up 32.5% of the
               company, PsyBio would pay Grandhill an additional $5,000 per month for one
               year.


         22.      The proposed deal with Grandhill would have materially and detrimentally

affected PsyBio’s finances.       For the $500,000 loan it was proposing to make to PsyBio,



                                                   6
    Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 7 of 17 PageID #:192




Grandhill would receive nearly one-third of the company’s stock through the acquisition of

“extra shares” and “advisory shares” -- an amount that was multiple times the value of

Grandhill’s actual investment.

        23.    Entering into the deal with Grandhill would likely have put PsyBio’s ability to

live up to its commitments to the Miami University in jeopardy. Corbin’s belief was that under

the Grandhill deal, there would not be sufficient cash to fund Miami University’s research

efforts, despite PsyBio’s commitments to the contrary.

       Corbin Objects to the Grandhill Deal

       24.     On or about April 27, 2020, as was his right to do as an officer, director and

shareholder (through Colony Capital LLC), Corbin voiced his strong objection to Levine

regarding the contemplated transaction with Grandhill.        In addition, Grandhill’s eventual

takeover of PsyBio, including Corbin’s immediate replacement as CFO, caused him concern

because none of PsyBio’s employees and officers had employment agreements with PsyBio.

Accordingly, on April 27, 2020, Corbin sent an email to Evan Levine stating, “we need

employment agreements too before any deal. Even with no cash, something to secure long term

scenarios.” Corbin was proposing that each of the officers and employees, including Levine and

Nathan, receive an employment agreement before finalizing any deal with Grandhill. A true and

correct copy of Corbin’s April 27, 2020 email to Levine is attached hereto as Exhibit E.

       The Proposed Employment Agreement

       25.     On April 27, 2020, Corbin sent Levine an email advising Levine that “we all”

needed employment contracts prior to engaging in the Grandhill deal. Because Carmel and his

law firm had failed to draft employment agreements, Corbin drafted and proposed an

employment agreement for consideration and emailed it to Levine on April 30, 2020. The draft



                                                7
    Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 8 of 17 PageID #:193




employment agreement proposed, in pertinent part, that: (a) Corbin’s salary would be 80% of

Levine’s; (b) either party could terminate the agreement upon 30 days written notice; and (c) in

the event of termination, Corbin would be entitled to a severance payment of $100,000. A true

and correct copy of the draft employment agreement is attached hereto as Exhibit F.

       26.     Based upon the proposed transaction with Grandhill, there was a likelihood that

PsyBio would not be able to keep its commitments to Miami University, and the shareholders’

equity in PsyBio would be substantially diluted and Corbin would be replaced as an officer, all in

exchange for the privilege of borrowing $500,000 from Grandhill. A true and correct copy of

Grandhill’s executed term sheet dated April 30, 2020 is attached hereto as Exhibit G.

       27.     Corbin communicated his objections to the Grandhill deal to Levine. In apparent

response, on April 30, 2020, Corbin received a telephone call from Levine telling him for the

first time that “Rob Nathan and Ross Carmel” were “not happy with [Corbin’s] equity

percentage” and that Corbin’s equity in PsyBio needed to be reduced and diluted. Corbin

objected to Levine’s suggestion that he reduce his ownership, explaining to Levine that he had

co-founded the company and had found and originated the deal with Miami University. Corbin

further told Levine that that because he had been working on the project since February of 2019,

he would not agree to reduce his ownership in PsyBio.

       PsyBio’s Purported Dissolution

       28.     In response, on or about May 1, 2020, Levine sent Corbin an email advising that

Levine was going to seek PsyBio’s dissolution. Corbin believed that Levine’s stated intention of

dissolving the company was merely intended to misappropriate PsyBio’s assets, destroy the

value of PsyBio and, instead, convey them to a new company—a company in which Corbin did

not have any ownership interest.



                                                8
    Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 9 of 17 PageID #:194




       29.     That same day, May 1, 2020, due to the suspicious nature Levine’s representation

regarding PsyBio’s dissolution, Corbin performed a Delaware LLC search using the term

“PSYBIO.” The search revealed that a newly-formed entity, “PsyBio Life Sciences,” had been

incorporated. The incorporation of PsyBio Life Sciences demonstrated to Corbin that Levine and

Carmel were no longer acting on behalf of the interests of PsyBio and Miami University, but

rather, were acting in their own self-interests.

       30.     On May 1, 2020, in furtherance of PsyBio’s business and as part of his

responsibilities as an officer and director, Corbin contacted Professor Jones to advise him that

PsyBio was about to enter into a transaction with a private equity firm that caused him

substantial concern over PsyBio’s ability to fund Professor Jones’s research efforts and that

PsyBio’s directors were meeting to discuss the company’s possible dissolution.

       The May 4, 2020 Meeting of the Board of Directors

       31.     As a direct result of Corbin: a) expressing his concern with the Grandhill

transaction; and b) contacting Professor Jones, on May 1, 2020, Levine sent Corbin an email on

May 1, 2020, on which Carmel was copied, directing Corbin to “be available for a meeting of the

Board of Directors of PsyBio Therapeutics Inc.” on Monday, May 4, 2020 at 3:30 p.m. EST

where the directors would be voting on “the dissolution of PsyBio Therapeutics Inc. and any

other item that a Director chooses to discuss.” A true and correct copy of the May 1, 2020 email

is attached hereto as Exhibit H.

       32.     A telephonic meeting of the Board of Directors was held on May 4, 2020 where,

despite Corbin’s dissent and without any stated business purpose, Levine and Carmel, two of the

three directors, voted to dissolve PsyBio. During the meeting, Carmel, the company’s attorney,

director and fellow shareholder, told Corbin that unless he agreed to reduce his equity, he “could



                                                   9
    Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 10 of 17 PageID #:195




have a little of something valuable or nothing,” meaning that unless Corbin voluntarily agreed to

substantially reduce his equity in PsyBio, the remaining directors and shareholders would ensure

that the company’s value was reduced to zero. Corbin reiterated his position that he would not

reduce his equity in the company. Thereafter, consistent with Carmel’s threat, Levine

immediately called a vote of directors to dissolve the company, which passed 2-1.

       33.     Soon thereafter, Corbin sent a request to Carmel for a full copy of the minutes

reflecting the Board of Director’s decision to dissolve the Company. Carmel refused to tender

the minutes. Thereafter, in his role as secretary of PsyBio, Corbin sent an email to Ross Carmel

with proposed minutes reflecting the actions voted on at the director’s meeting.

       34.     Carmel, the corporate attorney, partner of a shareholder and fellow board

member, responded to Corbin’s email, accusing him of changing “the [email] passwords for

PsyBio officers and advisers” and threatening Corbin that his conduct constituted tortious

interference “as well as a multitude of derivative claims.” Furthermore, Carmel’s

communications with Corbin demonstrated to Corbin that not only was Carmel no longer acting

in the best interest in PsyBio as a board member or as its counsel, but was acting in his and his

law firm’s self-interests. A true and correct copy of the May 4, 2020 email exchange is attached

hereto as Exhibit I.

       35.     In response to Carmel’s accusations, also on May 4, 2020, Corbin advised Carmel

that he had not been told that anyone was having difficulty accessing the dissolved company’s

email, but that he would reset people’s passwords if needed. Carmel did not respond to Corbin’s

offer to reset the passwords. Instead, attorney Carmel responded by stating, “Once again, you

are completely lost. You forced yourself out by providing no value and refusing to work. Please

keep all emails and the meta data will evidence your wrongful acts and numerous privacy



                                               10
    Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 11 of 17 PageID #:196




violations.”

       36.     Despite Carmel’s threatening tone and language, Corbin again told Carmel that he

needed to know which parties required a password reset so that he could perform a password

reset. Specifically, Corbin reminded Carmel that he had failed “to state which parties need a

password reset.” Carmel’s response was again to ignore Corbin’s request that he identify those

people who could not access their emails so he could reset their passwords. Instead, Carmel

again warned Corbin of “spoliation,” advising him that “there are serious consequences” for

doing so. Instead of providing Corbin with the information so he could make sure that all

affected persons could access their emails, Mr. Carmel continued his threats.

       37.     On May 6, 2020, Levine and Carmel both advised Corbin that the May 4, 2020

dissolution vote was “not effective” because, according to them, the directors could not vote to

dissolve the company. Thus, based upon Levine and Carmel’s communications with Corbin on

May 6, 2020, the May 4, 2020 board meeting to vote on “The dissolution of PsyBio

Therapeutics” was by all appearances a calculated ruse by the other board members and the

corporate attorney to force Corbin to accept their terms and reduce his equity.

       38.     Also on May 6, 2020, with no prior notice to Corbin, Levin, Nathan and Carmel

executed shareholder written consents purporting to remove Corbin as a board member

(collectively, “May 6 Written Consents”). True and correct copies of the May 6 Written

Consents are attached hereto as Exhibit J. Also on May 6, 2020, Levine sent Corbin a letter

supposedly terminating him from his corporate officer positions. A true and correct copy of the

Termination Letter is attached hereto as Exhibit K.

       39.     As more fully set forth in Corbin’s Counterclaims in Psybio Therapeutics, Inc. v.

Richard Corbin, No. 20-cv-3340 (N.D. Ill. 2020), the allegations of which are incorporated



                                                11
    Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 12 of 17 PageID #:197




herein by reference, Corbin’s removal as a board member and termination as an officer was done

contrary to the bylaws and the DCGL and done without proper notice. Further, prior to May 6,

2020, Corbin was never told by anyone that his job performance was not acceptable or that he

had not been doing his job. Rather, Corbin was being eliminated from PsyBio to expand the

other equity positions of the other board members because Corbin would not agree to voluntarily

dilute his ownership of PsyBio, and because of his legitimate concerns regarding and opposition

to the Grandhill deal.

       The May 21, 2020 Meeting of Officers

       40.     On May 21, 2020 at 3:04 p.m., because Corbin was still an officer of PsyBio,

Corbin called an emergency meeting of PsyBio’s officers for 9:00 p.m. CST. A true and correct

copy of the Notice for the May 21, 2020 meeting is attached hereto as Exhibit L. The purpose of

the meeting, as stated in the notice, was to discuss Levine’s potential removal as an officer and

various other items of business including the termination of PsyBio’s Retainer Agreement with

CMD.

       41.     At 9:00 p.m. on May 21, 2020, Corbin called in to the conference line and no one

else appeared at the meeting. During the May 21, 2020 officers’ meeting, because the previous

actions that Carmel and Levine had taken in attempting to dissolve the company, terminate his

officer positions, and remove him as a director were not proper, Corbin terminated Levine as

President, CEO and Chairman. CMD was also terminated as PsyBio’s counsel.

                                           COUNT I

 (Breach of Fiduciary Duty on Behalf of PsyBio, Derivatively, Against Levine and Carmel)

       42.     Colony Capital LLC realleges and incorporates by reference the allegations

contained in paragraphs 1 through 41 of this Amended Complaint as if fully set forth herein.



                                               12
    Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 13 of 17 PageID #:198




       43.     As directors of PsyBio, Levine and Carmel owed fiduciary duties of care and

loyalty, honesty and good faith to PsyBio and its shareholders, including Colony Capital LLC.

At all relevant times, Colony Capital LLC was a shareholder at the time of the transactions

complained of herein and remains a shareholder of PsyBio.

       44.     As directors, Levine and Carmel were required to act in the best interests of

PsyBio and its shareholders and were prohibited from acting in their own self-interest to the

detriment of PsyBio and its shareholders, including Colony Capital LLC.

       45.     Because Levine and Carmel were either directly interested in or had a conflict of

interest with respect to the improper dilution of Colony Capital LLC’s interests, their action vis-

à-vis dissolving the company, then rescinding the dissolution, but removing Corbin from his

positions as officer and director while at the same time establishing a new, competing entity,

were knowing and deliberate breaches of their fiduciary duties. Levine and Carmel were acting

in their own self-interest and were not acting in good faith or in the interests of PsyBio or the

other shareholders.

       46.     Demand by Colony Capital LLC that the board rescind the wrongful conduct or

bring claims against Levine and Carmel would have been futile because neither Carmel nor

Levine were disinterested.

       47.     If, as suspected, revenue realized through investment in and/or monetization of

the business were diverted to Defendants’ new venture, neither Levine nor Carmel attempted to

obtain approval from any disinterested director or shareholder.

       48.     As a direct and proximate result of Levine and Carmel breaching their fiduciary

duties by purporting to dissolve PsyBio, then reviving PsyBio, diluting Corbin’s interests,

terminating Corbin as an officer, removing Corbin as a director and diverting PsyBio’s revenues,



                                                13
    Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 14 of 17 PageID #:199




including investor capital, to a new competing entity, PsyBio was hugely devalued, with the

losses resulting from that devaluation shouldered by the shareholders, including Colony Capital

LLC.

        49.     Carmel, Levine, Nathan and Carmel, Milazzo & Feil have benefitted by

knowingly receiving the benefits of Carmel and Levine’s breaches of fiduciary duties, either by

increased equity in PsyBio or as shareholders of the competing entity established by Levine and

Carmel.

        50.     This derivative action is not a collusive one to confer jurisdiction that the Court

would otherwise lack. Any effort by Colony Capital LLC to obtain the desired action from

Carmel and Levine would have been futile as neither Levine nor Carmel are disinterested and

were, at all times, acting in their self-interests.

        WHEREFORE, Colony Capital LLC, derivatively on behalf of PsyBio, requests

judgment in PsyBio’s favor and against Levine and Carmel for actual damages in an amount in

excess of $75,000 to be determined at trial, plus punitive damages in an amount to be determined

at trial, plus interest, costs of suit and such other relief as the Court deems just and proper.

                                               COUNT II

   (Conspiracy to Breach Fiduciary Duty on Behalf of Colony Capital LLC, derivatively,
              against Levine, Carmel, Carmel, Milazzo & Feil, and Nathan)

        51.     Colony Capital LLC realleges and incorporates by reference the allegations

contained in paragraphs 1 through 50 of this Amended Complaint as if fully set forth herein.

        52.     There was a meeting of the minds between and among the Defendants to commit

the wrongful acts against Corbin described herein.

        53.     Defendants took action in furtherance of their conspiracy by unlawfully removing

Corbin as an officer and director, and by improperly diluting Corbin’s ownership interest in

                                                      14
    Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 15 of 17 PageID #:200




PsyBio or diverting assets and corporate opportunities to a competing entity, as described herein.

       54.     Carmel, Levine, Nathan and Carmel, Milazzo & Feil have benefitted by

knowingly receiving the benefits of Carmel and Levine’s breaches of fiduciary duties, either by

increased equity in PsyBio, control over PsyBio, or as shareholders of the competing entity

established by Levine and Carmel.

       55.     Demand by Colony Capital LLC that the board rescind the wrongful conduct or

bring claims against Defendants herein would have been futile, because neither Carmel nor

Levine were disinterested and were, at all times, acting in their self-interests.

       56.     This derivative action is not a collusive one to confer jurisdiction that the Court

would otherwise lack.

       57.     The shareholders of PsyBio, including Colony Capital LLC, have been damaged

as a direct and proximate cause of Defendants’ conduct.

       WHEREFORE, Colony Capital LLC, derivatively on behalf of PsyBio, requests

judgment in PsyBio’s favor and against Levine, Carmel, Carmel, Milazzo & Feil, and Nathan,

for actual damages in an amount in excess of $75,000 to be determined at trial, plus punitive

damages in an amount to be determined at trial, plus interest, costs of suit and such other relief as

the Court deems just and proper.




                                                  15
   Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 16 of 17 PageID #:201




                                            Respectfully submitted,

                                            COLONY CAPITAL LLC


                                            By:    /s/ Howard L. Teplinsky
                                                   One of His Attorneys
Howard L. Teplinsky – 6197501
Katherine A. Grosh – 6277577
Roenan Patt – 6309884
LEVIN GINSBURG
180 N. LaSalle Street, Suite 3200
Chicago, IL 60601
Tel: 312-368-0100
Fax: 312-368-0111
hteplinsky@lgattorneys.com
kgrosh@lgattorneys.com
rpatt@lgattorneys.com




                                       16
   Case: 1:20-cv-03885 Document #: 9 Filed: 07/23/20 Page 17 of 17 PageID #:202




                                       VERIFICATION

       I, Richard Corbin, manager and member of Colony Capital LLC, affirm under

penalties of perjury that the statements contained in the foregoing Amended Complaint are

true and correct and as to such allegations made on information and belief, Corbin states that

the verily believes them to be true.



                                           COLONY CAPITAL LLC

                                                   /s/ Richard Corbin
                                           By Its: Manager and Member




                                             17
